Opinion by
Oklady, J.,
The order from which this appeal is taken is as follows: “And now July 1, 1913, the court having heard the parties in the within case, their proofs and allegations, order and decree that the said defendant, Dr. Louis Dezsi pay to his wife, Mary Dezsi the sum of seven dollars per week for the support of herself from the first day of July, 1913, etc.”
The reversal of the order is urged for the reasons, that the information and transcript do not set forth the relation, if any, Mary Dezsi is to the appellant; that the order appealed from was made July 1, 1913, within the same term of court in which the proceedings were instituted before the magistrate; that the order was made in favor of the City of Philadelphia, not a legal party to the proceeding, and that the cause was prosecuted by the city solicitor and not by the district attorney. The appellant relies on Commonwealth v. Friedlander, 53 Pa. Superior Ct. 221, in which we held that the information and complaint should indicate whether the defendant is charged with a failure to maintain his wife or children, or both. No such question arises here, as these parties appeared in open court, and after a hearing it was ordered that the payment should be made to the wife for her support. The material facts on that hearing were — was this complainant the wife of the defendant, and had he failed to support her; and they were judicially considered and disposed of by the proper court. We said in Commonwealth v. Dean, 21 Pa. Superior Ct. 641, “It must be assumed on appeal that all questions of fact were rightly determined by the *418court below.” In the transcript returned by the magistrate, there were sufficient facts set out to give the court jurisdiction, and after a full hearing on the merits we will not look further than to determine whether the proceedings were regular: Commonwealth v. Hart, 12 Pa. Superior Ct. 605; Commonwealth v. Smith, 200 Pa. 363.
The second contention of appellant is fully answered by the Act of April 27, 1909, P. L. 260, amending the act of 1867, as it provides, that where a magistrate, hearing any surety of the peace or desertion case shall determine to return the same to the court of quarter sessions, such return, instead of being made to the next term of court, shall be filed immediately with the clerk, and the judge or judges of the sessions may, "whenever the said court is in session, and it is convenient, dispose of the said complaint.” The clerical error of the person in charge of the docket in entitling the case — the City of Philadelphia, plaintiff, is not material. The order from which the appeal is taken, is made in a proceeding instituted in the name of the Commonwealth of Pennsylvania v. Louis Dezsi, No. 900, June Term, 1913, and, the act of 1867, sec. 2, provides it shall be lawful for said court, after hearing, to order the person against whom the .complaint has been made, being of sufficient ability, "to pay such sum as the court shall think reasonable and proper, for the comfortable support of said wife, etc.” We are not concerned with the official character of the official who conducted the proceeding in the court below. The record shows a charge by the wife for desertion, a hearing, a conviction, and sentence in a regular proceeding — beyond this the appellate court does not go: Commonwealth v. James, 142 Pa. 32; Commonwealth v. Smith, 200 Pa. 363.
The judgment is affirmed.